Citation Nr: 0614117	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-19 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated as zero percent disabling prior to November 4, 
2003, and as 20 percent disabling after that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin Bickel, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1957 to November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which, in pertinent part, denied a 
compensable rating for bilateral hearing loss.  While the 
veteran submitted a Notice of Disagreement pertaining to the 
rating assigned for tinnitus, he confined his appeal to the 
issue stated above on his July 2003 VA Form 9.  

In September 2005, the RO granted an increase to 20 percent 
for bilateral hearing loss effective November 4, 2003.  Since 
the veteran perfected his appeal from the 2002 denial of his 
claim for an increase, the Board will address whether he was 
entitled to a compensable disability rating prior to November 
4, 2003, as well as whether he is entitled to a disability 
rating higher than 20 percent from November 4, 2003.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (After the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Therefore, the issue 
on appeal has been rephrased as shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially, the Board notes that the veteran underwent a VA 
outpatient audiological examination in May 2003.  The graph 
showing the puretone thresholds corresponding to the level of 
hearing loss appears to show that the veteran's hearing loss 
disability warranted a compensable rating at that time.  As 
VA adjudicators are not doctors, we are not permitted to 
interpret medical findings from this graph.  The United 
States Court of Veterans Appeals (Court) has stated that the 
VA is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

We note that when the RO attempted to have a medical 
professional interpret the findings of this graph, the 
veteran was instead provided a new examination (November 
2003), the audiological findings from which indicated that 
his hearing loss disability warranted a 20 percent rating.  A 
medical interpretation of the May 2003 results has never been 
added to the claims file.  Since the veteran submitted his 
claim for increase in July 2002, we must address whether a 
higher rating is warranted at any point since the claim.  As 
the May 2003 graph results are pertinent to this 
determination, a medical interpretation of those results is 
necessary.   

Moreover, it is necessary to remand the claim to ensure full 
and complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The notice letters sent to the veteran did not discuss how VA 
assigns effective date, but an increase was granted in this 
case in accordance with the medical evidence.  In light of 
recent caselaw, the Board is constrained to remand this claim 
for compliance with the VCAA.

The veteran last underwent a VA examination for his service-
connected hearing loss in November 2003.  He contends that 
the symptoms of this condition have grown more severe in the 
years since that examination, and that his hearing loss had 
an impact on his ability to seek employment.  A new VA 
examination is indicated to assess the current severity of 
the veteran's service-connected hearing loss disability.


Accordingly, this case is REMANDED to the RO for the 
following:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should have a medical 
professional provide an interpretation of 
the May 2003 Audiogram findings.  

3.  The veteran should be scheduled for a 
VA audiological evaluation (with 
audiometric studies) to determine the 
current severity of his hearing loss 
disability. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should readjudicate the claim, 
including consideration of a compensable 
rating prior to November 2003.  If any 
benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

